DISMISS; Opinion Filed November 30, 2015.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-01617-CV

                  BOSTON SCIENTIFIC CORPORATION, Appellant
                                     V.
                 MARTHA SALAZAR AND FELIX SALAZAR, Appellees

                      On Appeal from the 95th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-12-14349

                            MEMORANDUM OPINION
                Before Chief Justice Wright and Justices Fillmore and Stoddart
                                 Opinion by Justice Stoddart
       Appellant has filed an unopposed motion electing to dismiss this appeal. See TEX. R.

APP. P. 42.1(a)(1). We grant the motion and dismiss the appeal. See id.




                                                  /Craig Stoddart/
                                                  CRAIG STODDART
                                                  JUSTICE

141617F.P05
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       JUDGMENT

BOSTON SCIENTIFIC CORPORATION,                      On Appeal from the 95th Judicial District
Appellant                                           Court, Dallas County, Texas
                                                    Trial Court Cause No. DC-12-14349.
No. 05-14-01617-CV          V.                      Opinion delivered by Justice Stoddart.
                                                    Chief Justice Wright and Justice Fillmore
MARTHA SALAZAR AND FELIX                            participating.
SALAZAR, Appellees

        In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that costs of the appeal shall be assessed against the party incurring
them.


Judgment entered this 30th day of November, 2015.




                                              –2–